Citation Nr: 0308350	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease, status post myocardial 
infarction.

2.  Entitlement to a rating in excess of 30 percent for renal 
calculus status post ureteroileostomy for ureteral injury and 
lithotomy.

3.  Entitlement to a rating in excess of 10 percent for 
multiple skin lesions, to include basal cell carcinoma of the 
face, neck, chest, back and hands.  

4.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis with rhinitis.  

5.  Entitlement to a rating in excess of 10 percent for 
status postoperative sialoadenectomy for calculus of the 
right salivary duct.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from April 1964 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO).  In November 
2002, the veteran testified before the undersigned Acting 
Veterans Law Judge via videoconference from the Las Vegas RO.


REMAND

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 2002)).  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The VCAA and implementing regulations are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099 (2000); 66 Fed. Reg. at 45,620; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2002).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002).  Third, 
VA has a duty to assist claimants in obtaining the evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).

A review of the record indicates that although the RO has 
conducted some evidentiary development in this case, 
including obtaining the veteran's service medical records, 
some post-service clinical records, and several VA medical 
examination reports, additional action is nonetheless 
required under the VCAA.  

As noted, the VCAA requires that VA notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002).  

In this case, however, none of the RO's post November 2000 
communications with the veteran has included the required 
statutory notice.  In Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), the U.S. Court of Veterans Appeals (Court) 
held that a remand for compliance with VCAA is required where 
documents failed to notify the veteran of what evidence, if 
any, was necessary to substantiate his claim, and what 
portion of that evidence was to be provided by the veteran 
and which portion the VA would attempt to obtain on behalf of 
the veteran.

In addition, there are other matters which require the 
attention of the RO, prior to the Board's consideration of 
the veteran's appeal.  

As set forth above, the veteran is seeking a rating in excess 
of 10 percent for status postoperative sialoadenectomy for 
calculus of the right salivary duct.  He is also seeking a 
rating in excess of 10 percent for multiple skin lesions, to 
include basal cell carcinoma of the face, neck, chest, back 
and hands.  Both of these disabilities have been evaluated by 
the RO under the criteria pertaining to the evaluation of 
skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7818, respectively.  

During the course of the veteran's appeal, however, the 
schedular criteria for rating skin disabilities were revised.  
The new criteria have been in effect since August 30, 2002.  
See 67 Fed. Reg. 49,590- 49,599 (July 31, 2002); see also 67 
Fed. Reg. 58,448 (September 16, 2002).  According to the 
Court, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should be applied unless Congress or 
the Secretary provides otherwise.  Karnas, 1 Vet. App. 308, 
313 (1991).  

The Court has also held that when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case fulfills the regulatory requirements.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2002).  If 
not, the matter must be remanded to the RO to avoid prejudice 
to the claimant.

The veteran in this case has not yet been notified of the 
change in the criteria pertaining to the evaluation of skin 
disorders.  Since he has not had an opportunity to present 
evidence or argument on the application of the new rating 
criteria, and since none of the statements of the case 
provided to him contained a summary of the new criteria or 
appropriate citations, the Board must remand the matter to 
avoid the possibility of prejudice.  38 C.F.R. §§ 4.2, 19.9 
(2002).

Moreover, in light of the revision in the criteria for rating 
disorders of the skin, it now appears that the most recent VA 
medical examination performed in July 1999 is inadequate for 
rating purposes.  As such, a further examination is now 
necessary to evaluate these disabilities.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).

For similar reasons, the Board finds that an additional VA 
medical examination is also necessary in connection with the 
veteran's claim of entitlement to a rating in excess of 30 
percent for arteriosclerotic heart disease.  In this regard, 
the Board notes that the most recent examination report, 
dated in July 1999, does not address all of the criteria 
required to evaluate the disability under the applicable 
diagnostic codes.  See 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7006 (2002).  When a medical examination report does 
not contain sufficient detail, adjudicators are required to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2002); see also Massey, 7 Vet. App. at 207-08.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  In particular, 
the RO should ensure that the 
notification requirements have been 
fulfilled, to include notifying the 
veteran of any information and evidence 
needed to substantiate and complete his 
claims, and of what part of that evidence 
is to be provided by him and what part VA 
will attempt to obtain for him.  

2.  The RO should also contact the 
veteran and request that he identify all 
VA and non-VA providers who have treated 
him since January 2001 for his service-
connected arteriosclerotic heart disease, 
renal disability, skin lesions, sinusitis 
with rhinitis, and salivary duct 
disability.  After securing the necessary 
release, the RO should obtain any records 
identified by the veteran.  

3.  After the above records, if any, have 
been secured and associated with the 
record, the RO should schedule the 
veteran for a VA medical examination to 
determine the current severity of his 
multiple skin lesions, to include basal 
cell carcinoma of the face, neck, chest, 
back and hands, and his status 
postoperative sialoadenectomy for 
calculus of the right salivary duct.  The 
claims folder should be provided to the 
examiner in connection with the 
examination of the veteran.  The 
examination report should include 
findings which reference the rating 
criteria set forth in 38 C.F.R. § 4.118 
38 C.F.R. § 4.118 (2002) and 67 Fed.  
Reg. 49596-99 (July 31, 2002).  A copy of 
the criteria pertaining to the evaluation 
of skin disorders should be provided to 
the examiner.

4.  The RO should also schedule the 
veteran for a comprehensive VA 
cardiovascular examination, including all 
appropriate tests, to determine the 
current severity of his arteriosclerotic 
heart disease, status post myocardial 
infarction.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  As set 
forth in 38 C.F.R. § 4.104, if a 
laboratory finding of METs by exercise 
testing cannot be done for medical 
reasons, an estimation by the medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope should be provided.  

5.  After the above development is 
completed, the RO should then review the 
claims folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Then RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  The 
statement of the case should include citations to all 
pertinent criteria, including the new regulations pertaining 
to the evaluation of skin disorders.  Thereafter, the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




